DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to shelf for lift system, classified in Y10T 16/44.
II. Claims 9-15, drawn to a lift and handle arrangement, classified in B62B 3/06.
III. Claims 16-20, drawn to a detachable lift system, classified in B66F 9/12.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are each related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination has separate utility such as they can be used with materially different subsystems such as other fork arrangements or other lifting arrangements.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different search areas and search strategies are required for each invention as evidenced by their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Carlson on 9/7/2022 a provisional election was made without traverse to prosecute the invention of Group 1 (claims 1-8).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0197351 to Burger.
Regarding claim 1 Burger discloses a lift assembly comprising: a frame (figure 1 or 9) including at least one vertically extending reinforcement member (132), a shelf (140) pivotably secured to the at least one vertically extending reinforcement member, the shelf pivotable between a generally horizontal deployed position and a generally vertical stowed position (figure 1 and 2); a lift mechanism secured to the frame (108), the lift mechanism capable of raising and lowering at least one fork tine; and a plurality of wheels supporting the frame (see figure 1).
Regarding claim 2 Burger discloses the shelf is retained in the stowed position by hinges (see figure 7).
Regarding claim 6 Burger discloses the lift assembly further includes a pair of fork tines (see figure 1 or 9) and wherein the shelf is above the fork tines in the generally horizontal deployed position.
Regarding claim 7 Burger discloses a handle connected to the frame (see figure 1 or 9) and positioned rearward of the frame; and fork tines extending forward of the frame.
Regarding claim 8 Burger discloses the shelf is above the fork tines in the generally horizontal deployed position (see figure 1).

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,336,595 to Matti.
Regarding claim 1 Matti discloses a lift assembly comprising: a frame (fork lift or truck to which device is attached) including at least one vertically extending reinforcement member (see figure 1), a shelf (110) pivotably secured to the at least one vertically extending reinforcement member, the shelf pivotable between a generally horizontal deployed position and a generally vertical stowed position (figure 1 and 6); a lift mechanism secured to the frame (fork lifting mechanism), the lift mechanism capable of raising and lowering at least one fork tine; and a plurality of wheels supporting the frame (wheels of forklift).
Regarding claim 2 Matti discloses the shelf is retained in the stowed position by hinges (see figure 2).
Regarding claim 3 Matti discloses the hinges are configured to release the shelf from the stowed position upon movement of the shelf in an upward direction relative to the at least one vertically extending reinforcement member (col. 4 lines 30-35).
Regarding claim 6 Matti discloses the lift assembly further includes a pair of fork tines (160) and wherein the shelf is above the fork tines in the generally horizontal deployed position (figure 1).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate or render obvious the shelf being pivotable relative to the reinforcing member by about 180 degrees when considered in combination with the other elements of the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3652